DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a noise characteristic identifier to extract a noise characteristic…”
“a feature identifier to identify a feature…”
“a noise simulator to synthesize noise-adjusted simulated sensor data…”
in claim 26 and subsequent dependent claims; and
“a sensor noise characteristic data store to store the extracted noise characteristic…” in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-30, 34-36 and 40-42 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2018/0349526 to Atsmon et al.

	With regard to claim 26, Atsmon discloses an apparatus for simulating sensor data (Fig. 1), the apparatus comprising: 
a noise characteristic identifier to extract a noise characteristic associated with a feature present in first sensor data obtained by a physical sensor (paragraphs [0010] and [0074]-[0076], Noise characteristics are identified associated with sensors and applied to the scene); 
a feature identifier to identify a feature present in second sensor data, the second sensor data generated by an environment simulator simulating a virtual representation of the physical sensor (paragraphs [0010] and [0074]-[0076], Features within the virtual scene simulation are identified for the elements within the virtual scene); and 
a noise simulator to synthesize noise-adjusted simulated sensor data based on the feature identified in the second sensor data and the noise characteristic associated with the feature present in the first sensor data (paragraphs [0010] and [0074]-[0076], Noise patterns are simulated based on different types of image sensors used as well as the different attributes of the objects in the simulated 3D images such as object’s surfaces, textures and environmental conditions such as weather, time of day, and/or the like).

With regard to claim 27, Atsmon discloses the apparatus of claim 26, further including a simulated ground truth data receiver to access the second sensor data generated by the environment simulator (paragraph [0044], [0086], The environmental simulation engine provides ground-truth data together with sensor data as input for generating a simulation).

With regard to claim 28, Atsmon discloses the apparatus of claim 26, further including a sensor noise characteristic data store to store the extracted noise characteristic, the noise simulator to synthesize the noise-adjusted simulated sensor data based on the noise characteristic stored in the sensor noise characteristic data store (paragraph [0075], The noise patterns are identified through big-data analysis and analytics over a large data set comprising a plurality of real world range sensors).

With regard to claim 29, Atsmon discloses the apparatus of claim 26, wherein the second sensor data represents a virtualized version of a same type of sensor represented by the first sensor data (paragraph [0074], Types of sensors include camera, video camera, infrared camera, LIDAR, radar and ultra-sonic. The noise patterns are identified through big-data analysis and analytics over a large data set comprising a plurality of real world range sensors).  

With regard to claim 30, Atsmon discloses the apparatus of claim 26, wherein the feature identifier is implemented using a convolutional neural network (paragraphs [0011], and [0062]-[0064]).

With regard to claim 34, the discussion of claim 26 applies.  

With regard to claims 35-36, the discussions of claims 28 and 30, apply respectively. 

With regard to claim 40, the discussion of claim 26 applies.

With regard to claims 41 and 42, the discussions of claims 28 and 30 apply.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2018/0349526 to Atsmon and 2019/0340469 to Su et al.

With regard to claims 31, 37 and 43, Atsmon discloses the apparatus of claim 30, but does not explicitly disclose wherein the convolutional neural network is a Visual Geometry Group convolutional neural network.  
Su teaches the use of a Visual Geometry Group (VGG) neural network model for use in identifying image analysis.  A VGG I a very deep learning CNN with many layers for performing complex image recognition.  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use a VGG as taught by Su for performing image analysis in combination with the image analysis of Atsmon for identifying image features with a sophisticated CNN such as a VGG.


Allowable Subject Matter
Claims 32-33, 38-39 and 44-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669